Title: [Diary entry: 23 October 1788]
From: Washington, George
To: 

Thursday 23d. Thermometer at 56 in the Morning 70 at Noon and 72 at Night. Clear, Warm & exceedingly pleasant all day, with [wind] (tho’ but little of it) at So. West. Rid to all the Plantations. In the Neck—the Plows had, about Noon, just finished sowing the last of the Wheat in field No. 9 qty., South of the Road leading to the Creek landing,  bushels; which with a small Corner on the No. Side of the Road that had been in Homony Beans make  bushels in all in this field. This compleats the last sowing of Wheat at this Plantation. The Hoe People were digging Potatoes; & for want of having them out of the way of the Plows to be putting in Rye, these were

obliged to return to field No. 8 to breaking up till the Hoe People should get sufficiently ahead with the Potatoe digging between the Corn Rows. At Dogue Run—the hands and Plows of all the other Plantations were at Work. The Ditchers & Mansn. House Gang, with the Waggon & two Carts were getting in and stacking the Pease at French’s.